Name: 2006/845/EC: Decision of the European Parliament of 27Ã April 2006 on the closure of the accounts of the the European Aviation Safety Agency for the financial year 2004
 Type: Decision
 Subject Matter: accounting;  budget;  EU institutions and European civil service
 Date Published: 2006-12-06

 6.12.2006 EN Official Journal of the European Union L 340/129 DECISION OF THE EUROPEAN PARLIAMENT of 27 April 2006 on the closure of the accounts of the the European Aviation Safety Agency for the financial year 2004 (2006/845/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Aviation Safety Agency for the financial year 2004 (1),  having regard to the Court of Auditors' report on the annual accounts of the European Aviation Safety Agency for the financial year 2004, together with the Agency's replies (2),  having regard to the Council's recommendation of 14 March 2006 (5972/2006  C6-0093/2006),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Regulation (EC) No 1592/2002 of the European Parliament and of the Council of 15 July 2002 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency (4), and in particular Article 49 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 71 of and Annex V to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Transport and Tourism (A6-0104/2006), 1. Notes the following figures for the accounts of the European Aviation Safety Agency for the financial years 2004 and 2003: Revenue and expenditure account for the financial years 2004 and 2003 (6) (1000 EUR) 2004 2003 Operating revenue Community subsidies 7 777 3 725 Other subsidies 248 0 Reimbursement of expenditure 3 0 Other revenue 350 0 Total (a) 8 378 3 725 Operating expenditure Staff 5 556 662 Buildings and related expenditure 689 92 Other administrative expenditure 743 82 Allocation to provisions 89 1 Operating expenditure 2 081 261 Total (b) 9 158 1 098 Operating outturn (c = a  b) - 780 2 627 Financial income (d) 0 0 Financial expenses (e) 2 0 Financial outturn (f = d  e) - 2 0 Outturn for the financial year (g = c + f) - 782 2 627 2. Approves the closure of the accounts of the European Aviation Safety Agency for the financial year 2004; 3. Instructs its President to forward this decision to the Executive Director of the European Aviation Safety Agency, the Council, the Commission and the Court of Auditors and to have it published in the Official Journal of the European Union (L series). The President Josep BORRELL FONTELLES The Secretary-General Julian PRIESTLEY (1) OJ C 269, 28.10.2005, p. 5. (2) OJ C 332, 28.12.2005, p. 1. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 240, 7.9.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 1701/2003 (OJ L 243, 27.9.2003, p. 5). (5) OJ L 357, 31.12.2002, p. 72. Regulation as amended by Regulation (EC, Euratom) No 1261/2005 (OJ L 201, 2.8.2005, p. 3). (6) The data for the financial year 2003 have been restated to make them comparable, following the transition to accruals-based accounting.